917 So.2d 1010 (2006)
Aaron PORTER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-3595.
District Court of Appeal of Florida, Fourth District.
January 4, 2006.
Carey Haughwout, Public Defender, and James W. McIntire, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Monique E. L'Italien, Assistant Attorney General, West Palm Beach, for appellee.
*1011 PER CURIAM.
We reverse appellant's conviction for direct criminal contempt of court because, although we do not agree with appellant that the evidence did not support the conviction, the court failed to make the mandatory findings of fact required by rule 3.830, Florida Rule of Criminal Procedure (2004). Guardado v. Guardado, 813 So.2d 236 (Fla. 5th DCA 2002). Reversed.
POLEN, KLEIN and SHAHOOD, JJ., concur.